United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-4038
                                   ___________

Douglas Thompson,                       *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Federal Bureau of Investigation,        *    [UNPUBLISHED]
                                        *
            Appellee.                   *
                                   ___________

                         Submitted: April 5, 1999

                               Filed: May 11, 1999
                                   ___________

Before WOLLMAN, BRIGHT, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

      Douglas Thompson appeals from the district court’s1 order denying with
prejudice his postconviction motion for return of seized property. Upon a careful




      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable John
M. Mason, United States Magistrate Judge for the District of Minnesota.
review of the record and the parties’ briefs, we conclude that the district court did not
abuse its discretion in denying Thompson’s motion. See Foy v. Klapmeier, 992 F.2d
774, 779 (8th Cir. 1993) (standard of review for denial of equitable relief).
Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-